     Case 1:05-cr-10003-NMG Document 1053 Filed 12/23/20 Page 1 of 5



                    United States District Court
                      District of Massachusetts

                                    )
United States of America,           )
                                    )
            v.                      )
                                    )     Criminal Action No.
Arthur Gianelli,                    )     05-10003-NMG-1
                                    )
            Defendant.              )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the motion of defendant Arthur

Gianelli (“Gianelli” or “defendant”) for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).

     In light of the COVID-19 pandemic, Gianelli seeks to have

this Court modify the remainder of his sentence of imprisonment

to home confinement.     He is currently incarcerated at FCI Fort

Dix in New Jersey (“Fort Dix”) having been convicted of and

sentenced for operating an extensive racketeering enterprise

involved in illegal gambling, loansharking, money laundering,

extortion and arson.     His projected date of release is October

16, 2024.

I.   Background

     In Spring, 2020, at the height of the coronavirus pandemic,

the counseling unit team at Fort Dix apparently made a

recommendation that Gianelli be released to home confinement.

                                  -1-
     Case 1:05-cr-10003-NMG Document 1053 Filed 12/23/20 Page 2 of 5



Despite that recommendation, Gianelli was later told that he

would not be released. In response, he submitted a request to

the prison warden that he be released to home confinement

pursuant to the CARES Act.     Gianelli did not seek compassionate

release pursuant to § 3582(c) at that time.        In May, 2020,

Gianelli’s request and subsequent appeal were denied based upon

the seriousness of his offense which involved violence.

     On December 1, 2020, Gianelli filed the pending motion for

compassionate release seeking to replace the remainder of his

lengthy sentence with home confinement.       He did not deliver a

request for compassionate release to the warden of Fort Dix,

however, until December 18, 2020, and no response has been

received.

     In support of the subject motion, Gianelli contends that

     COVID-19 infections due to the coronavirus pandemic are
     raging out of control at Fort Dix

and that the facility has the highest number of COVID-19

infections in the entire federal prison system, but that

contention is apparently inaccurate. 1     Gianelli also submits that

he is especially vulnerable to contracting a severe case of

COVID-19 due to his age (63) and his family history of diabetes,




1 As of December 23, 2020, only 20 of the approximately 2,700
inmates at Fort Dix are positive for COVID-19. See COVID-19
Cases, Federal Bureau of Prisons (last visited Dec. 23, 2020,
9:00 A.M.), https://www.bop.gov/coronavirus/
                                  -2-
      Case 1:05-cr-10003-NMG Document 1053 Filed 12/23/20 Page 3 of 5



although he has not been diagnosed with the disease.          Finally,

Gianelli asserts that the balance of the factors set forth in 18

U.S.C. § 3553(a) weigh in favor of his release.

      The government disagrees and urges this Court to deny

defendant’s motion for several reasons, including that

1) defendant has not exhausted his administrative remedies,

2) he is neither sick nor suffering from an underlying health

condition that places him at a higher risk for complications due

to COVID-19 and 3) there are no cases of COVID-19 in the unit in

which defendant resides.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Such a modification may be made

only upon either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after defendant has

      fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's
      facility, whichever is earlier.




                                   -3-
       Case 1:05-cr-10003-NMG Document 1053 Filed 12/23/20 Page 4 of 5



§ 3582(c)(1)(A).     Even if all other requirements are satisfied,

a court should grant a motion for release only if it determines

that the defendant is no longer a danger to the public. Id.

       B. Application

       Gianelli is not entitled to a modification of his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) because he has not

exhausted his administrative remedies with the Bureau of

Prisons.    Less than 30 days have elapsed since Gianelli filed

his request for compassionate release with the warden of Fort

Dix.

       Furthermore, defendant has demonstrated no “extraordinary

and compelling” reason warranting his release.          He has not shown

that he suffers from any condition which would place him at an

increased risk of severe illness due to COVID-19, nor, indeed,

from any relevant medical condition.        Although the COVID-19

pandemic is an unprecedented cause of concern and the Court is

cognizant of the particular risk of transmission in penitentiary

facilities, the fear of COVID-19 alone, without more, is

insufficient to warrant release pursuant to § 3582(c).           See

United States v. Ramirez, 459 F. Supp. 3d 333, 337–38 (D. Mass.

2020) (“[T]he threat of COVID-19 alone is not sufficient to

allow release” pursuant to § 3582(c)); United States v. Curtis,

No. 14-cr-00140, 2020 U.S. Dist. LEXIS 102045, at *13 (D. Me.


                                    -4-
     Case 1:05-cr-10003-NMG Document 1053 Filed 12/23/20 Page 5 of 5



June 11, 2020) (“[T]he mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.”).

                                 ORDER

     For the foregoing reasons, defendant’s motion for

compassionate release (Docket No. 1048) is DENIED without

prejudice.


So ordered.

                                    \s\ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated December 23, 2020




                                  -5-
